Order reversed, with ten dollars costs and disbursements, and motion to change place of trial from Rockland county to the county of Hew York granted, with ten dollars costs, on the ground that the case is so exceptional in its circumstances as to cause a departure from the special rule stated in Mills v. Sparrow (131 App. Div. 241), and an application of the general rule stated in Van Alstine v. Burt (151 id. 81) and Harrison v. Holahan (122 id. 740). Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.